*429—O—
Opinión disidente emitida por el
Juez Asociado Señor Díaz Cruz.
Los secretarios de gobierno y jefes de agencias impor-tantes no son simples ayudantes del gobernador. Ellos dirigen departamentos ejecutivos a través de los cuales se efectúa realmente la política pública del gobierno. El nombramiento de dichos secretarios y demás incumbentes sin término fijo para los que se exige confirmación es función compartida entre gobernador y Senado. Si el gobernador reelecto los retiene en sus cargos su actuación equivale a un renombramiento que necesariamente re-quiere la confirmación por el Senado. La cuestión se remite al principio básico de que la fuente de poder en el Estado Libre Asociado es el Pueblo, que elige sus gober-nantes o administradores en comicios generales cada cuatro años. Expirado el término del gobernador inevita-blemente expira el de los secretarios de gobierno y altos funcionarios por él nombrados con el consejo y consenti-miento del Senado. De lo contrario se estaría negando al nuevo Senado resultante del libre ejercicio del sufragio la facultad constitucional de confirmación, su legítima parti-cipación en el proceso nominativo, y en final consecuencia se estaría subvirtiendo el mandato popular de que sea el Senado nuevamente constituido por voto y determinación de los electores el que pase juicio y decida si confirma o no a los secretarios y jefes de gobierno redesignados. En el ejercicio de la facultad de consejo y consentimiento o de cualquier otra función del cuerpo, un Senado no obliga al nuevo Senado que le sucede como resultado de las eleccio-nes generales, sin que se afecte la norma por el hecho de responder o no sus integrantes al mismo partido político que eligió al gobernador.
El principio general es que en ausencia de fijación del término de un cargo, bien por la Constitución o por *430legislación, el incumbente cesa con la expiración del término del funcionario nominador. Si por exigencia constitucional el Gobernador de Puerto Rico, aunque se suceda a sí mismo, viene obligado a jurar nuevamente su cargo cada cuatro años, la conclusión analógica es que los secretarios de gobierno y altos funcionarios que requieren confirmación deban también, cada cuatro años, revalidar su designación expresa o implícita, ante el Senado. El Gobernador de Puerto Rico ejerce ya una desmedida concentración de poder que no debe aumentarse por la abdicación del poder de consejo y consentimiento del Senado. “El reclamo de poder inherente del ejecutivo debe al presente mirarse con la grave sospecha que provoca en una era que ha presenciado un excesivo engrandecimiento presidencial.” (Léase ejecutivo.) Tribe, American Constitutional Law, 1978, pág. 184.
Expediría el auto de mandamus que solicita el Senado.